Name: Commission Implementing Regulation (EU) 2017/1095 of 20 June 2017 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  agricultural policy;  America
 Date Published: nan

 21.6.2017 EN Official Journal of the European Union L 158/29 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1095 of 20 June 2017 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Section 3 of Chapter III of Commission Regulation (EC) No 1187/2009 (2) determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) Article 29 of Regulation (EC) No 1187/2009 provides for the possibility for operators to lodge export licence applications from 20 to 30 May for exports during the quota year from 1 July to 30 June of the following year. It is appropriate, pursuant to Article 31(2) of Regulation (EC) No 1187/2009, to determine to what extent licences for quantities applied for may be granted and to fix the allocation coefficient for each part of the quota. (3) The applications lodged between 20 and 30 May 2017 cover quantities lower than those available. As a result, it is appropriate, pursuant to the first subparagraph of Article 31(3) of Regulation (EC) No 1187/2009 to fix the remaining quantity for which license applications can be lodged from 1 to 10 November 2017, HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged from 20 to 30 May 2017 shall be accepted. The quantities covered by export licence applications referred to in the first paragraph of this Article for the products referred to in Article 27(2) of Regulation (EC) No 1187/2009 shall be multiplied by the following allocation coefficients:  1,00 for applications lodged for the part of the quota referred to in Article 28(1)(a) of Regulation (EC) No 1187/2009,  1,00 for applications lodged for the part of the quota referred to in Article 28(1)(b) of Regulation (EC) No 1187/2009. The remaining quantity as referred to in the first subparagraph of Article 31(3) of Regulation (EC) No 1187/2009 shall be 8 745 tonnes. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (OJ L 318, 4.12.2009, p. 1).